Maeshall, J.
It is conceded, as the fact is, that if Trayser was not able, as the court found, to make title to the property as he agreed, the direction of the verdict is right. We see no escape from the trial court’s conclusion that respondent was never afforded an opportunity to acquire a good title to such property. Counsel for appellant seems to see no way of escape from such conclusion, as to the east side of the building, except upon the theory that the easement was extinguished by adverse possession. The claim in that regard seems wholly untenable since the occupants of the store from first to last recognized the existence of such easement. It is elementary that possession of land in subordination to the rights of others therein for any length of time will not affect such rights. It does not disseize the true owner, and so does not have any element of adverse possession.
By the Gourt. — Judgment affirmed.